UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8237


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS LEE WATSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:88-cr-00201-LMB-1)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Lee Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Curtis Lee Watson appeals the district court’s order

denying Watson's motion for injunctive and declaratory relief.

We   have   reviewed   the    record    and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Watson, No. 1:88-cr-00201-LMB-1 (E.D.

Va. filed Nov. 30, 2009; entered Dec. 1, 2009).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2